? a proceeding pursuant to CELR article 78 to review a determination of the respondent Nassau County Sheriff’s Department dated October 10, 2006, which denied the petitioner benefits pursuant to General Municipal Law § 207-c, the appeal is from a judgment of the Supreme Court, Nassau County (Farga, J.), entered *1034September 10, 2008, which denied the petition and dismissed the proceeding as untimely.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly denied the petition and dismissed the proceeding as untimely, as it was commenced more than four months after the October 10, 2006, determination denying the petitioner benefits pursuant to General Municipal Law § 207-c (see CPLR 217; Matter of Gruosso v County of Nassau, 264 AD2d 396 [1999]).
In any event, the determination dated October 10, 2006, had a rational basis and was not arbitrary or capricious (see Matter of McTigue v Town of Clarkstown, 21 AD3d 374, 375 [2005]; Matter of Cole-Hatchard v Sherwood, 309 AD2d 933 [2003]). Moreover, the petitioner was not entitled to a due process hearing. The respondents’ denial of General Municipal Law § 207-c benefits in the first instance was proper (see Matter of Schenectady County Sheriff's Benevolent Assn. v McEvoy, 124 AD2d 911, 912 [1986]), and no such benefits had been terminated, revoked, or discontinued (see Matter of McTigue v Town of Clarkstown, 21 AD3d at 375; Matter of Cole-Hatchard v Sherwood, 309 AD2d at 933; Matter of Olivier v County of Rockland, 260 AD2d 482, 483 [1999]).
The petitioner’s remaining contentions are without merit. Dillon, J.E, Florio, Belen and Roman, JJ., concur.